Citation Nr: 1645280	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  11-32 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for chronic lumbosacral strain with degenerative disc changes and subjective radiculopathy for the period prior to January 8, 2016.

2.  Entitlement to an evaluation in excess of 20 percent for chronic lumbosacral strain with degenerative disc changes and subjective radiculopathy on or after January 8, 2016.

3.  Entitlement to an initial evaluation in excess of 10 percent for post herpetic neuralgia of the right axilla and right lateral chest.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to September 1991.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In November 2013, the Board denied increased evaluations for the Veteran's chronic lumbosacral strain and post herpetic neuralgia of the right axilla and right lateral chest.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2014, the Court vacated the Board's decision and remanded the case to the Board for further proceedings consistent with an October 2014 Joint Motion for Remand.

In June 2015, the Board remanded the case for further development.  The case has since been returned to the Board for appellate review.

In a February 2016 rating decision, the Appeals Management Center (AMC) increased the evaluation for the Veteran's service-connected lumbar spine disability to 20 percent, effective from January 8, 2016.  Nevertheless, as this evaluation does not represent the highest possible benefit, the issue remains in appellate status as stated above. AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to an initial evaluation in excess of 10 percent for chronic lumbosacral strain with degenerative disc changes and subjective radiculopathy for the period prior to January 8, 2016, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In written statement received by the RO on February 22, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he was satisfied with the evaluation assigned for his service-connected lumbosacral strain as of January 8, 2016.  There is no remaining case or controversy as to the issue of entitlement to a higher initial evaluation for lumbosacral strain on or after January 8, 2016.

2.  In a written statement received by the RO on February 22, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he was satisfied with the evaluation assigned for his service-connected post herpetic neuralgia.  There is no remaining case or controversy as to the issue of entitlement to a higher initial evaluation for post herpetic neuralgia.


CONCLUSIONS OF LAW

1.  The claim of entitlement to an initial evaluation in excess of 20 percent for chronic lumbosacral strain with degenerative disc changes with subjective radiculopathy on or after January 8, 2016, is dismissed. 38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.200, 20.202, 20.204 (2015).

2.  The claim of entitlement to an initial evaluation in excess of 10 percent for post herpetic neuralgia of the right axilla and right lateral chest. 38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.200, 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204 (2015).

In this case, in a February 2016 rating decision, the AMC increased the lumbosacral spine evaluation to 20 percent, effective from January 8, 2016.  His combined evaluation increased from 20 percent to 30 percent effective from that date.

Thereafter, the Veteran submitted a notice of disagreement in February 2016 in which he stated, "I am ok[ay] with the 30 [percent] given to me."  Rather, he indicated that he wanted to continue his appeal for an initial evaluation in excess of 10 percent for lumbosacral strain prior to January 8, 2016. See February 2016 notice of disagreement.  In correspondence dated that same month, the Veteran indicated twice that he was "not[] at all disagreeing with the new rating" of 30 percent.  He did not submit any additional argument or evidence thereafter.  

Based on the foregoing, the Board finds that the Veteran is satisfied with the current evaluations assigned for his service-connected lumbosacral strain and post herpetic neuralgia, which has been resulted in his 30 percent combined evaluation.  Rather, he has indicated that he wants to continue his appeal for the issue entitlement to an initial evaluation in excess of 10 percent for lumbosacral strain prior to January 8, 2016, which will be discussed below.  Thus, there is no remaining case or controversy with respect to the issues of entitlement to an initial evaluation in excess of 20 percent for chronic lumbosacral strain with degenerative disc changes and subjective radiculopathy on or after January 8, 2016, and entitlement to an initial evaluation in excess of 10 percent for post herpetic neuralgia of the right axilla and right lateral chest.  Given that there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review these issues on appeal, and they are dismissed.

ORDER

The appeal for the issue of entitlement to an initial evaluation in excess of 20 percent for chronic lumbosacral strain with degenerative disc changes and subjective radiculopathy for the period beginning on or after January 8, 2016, is dismissed.

The appeal for the issue of entitlement to an initial evaluation in excess of 10 percent for post herpetic neuralgia of the right axilla and right lateral chest is dismissed.


REMAND

As discussed above, the Veteran has indicated that he wanted to continue his appeal for the issue of entitlement to an initial evaluation in excess of 10 percent for chronic lumbosacral strain with degenerative disc changes and subjective radiculopathy for the period prior to January 8, 2016.  In a February 2016 statement, the Veteran indicated that he appealed the initial 10 percent evaluation because it was based upon an inadequate VA examination.  He asserted that he should be "receiving back pay or an adjustment from March 31, 2010 to February 1, 2016."  Therefore, the Board has determined that the issue of entitlement to an initial evaluation in excess of 10 percent for chronic lumbosacral strain and degenerative disc changes with subjective radiculopathy for the period prior to January 8, 2016, remains on appeal.

Recently, the Court issued a decision in the case of Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016) which impacts the Veteran's case.  In Correia, the Court determined that additional requirements must be met prior to finding that a VA examination is adequate.  Although the Board sincerely regrets the delay, it is necessary to ensure that an examination report complies with the requirements of the holding in Correia. See Chotta v. Peake, 22 Vet. App. 80 (2008) (when there is an absence of medical evidence during a certain period of time, a retroactive medical evaluation may be warranted).  Therefore, on remand, the AOJ should attempt to obtain a retrospective opinion concerning the August 2010 VA examination.



Accordingly, the case is REMANDED for the following action:

1. The AOJ should refer the Veteran's case to a suitably qualified VA examiner for a retrospective opinion regarding the August 2010 VA spine examination that complies with the requirements of the holding in Correia.

The examiner is requested to review all pertinent records associated with the claims file.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The VA examiner should comment as to whether range of motion measurements of the lumbar spine for active motion, passive motion, weight-bearing, and nonweight-bearing can be estimated for the period of time prior to January 8, 2016. See Chotta v. Peake, 22 Vet. App. 80 (2008) (when there is an absence of medical evidence during a certain period of time, a retroactive medical evaluation may be warranted).  If the examiner is unable to provide a retrospective opinion as to these specific range of motion findings, he or she should clearly explain so in the report.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  The AOJ should review the examination report to ensure that it is in compliance with this remand. If a report is deficient in any manner, the AOJ should implement corrective procedures. 
 
3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


